DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-3, 7, 8, 11-13, 16, 18, 21, 22, and 24-29 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 8, 11-13, 16, 18, 21, 22, and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, the limitations “human readable information” in “convert the sensor data into human readable information” in line 31, “a BPM GUI which displays human readable information indicative of the heart rate”, “a SpO2 GUI which displays human readable information indicative of the SpO2” are indefinite, because there is antecedent basis in line 9. 
Re Claim 1, the limitation “the calculations” is indefinite, because it lacks antecedent basis. 
Re Claim 1, the limitation “data representing normal vitals of canines, and data representing normal vitals of at least one other non-canine animal species” is indefinite, because it is unclear whether they are part of “data representing normal vitals based on a plurality of different animal species”. 
Re Claim 1, the limitations “a processor” and “a non-transitory machine-readable medium” in line 26 are indefinite, because they have antecedent basis in line 20. It is unclear if they are referring to the same ones or different ones from ones in line 20. 
Re Claims 11-13, claims 11-13 depend on a canceled claim 9; the scope of these claims cannot be determined. 
Re Claim 21, the limitations “human readable information” in “convert the sensor data into human readable information” in line 27 and “a BPM GUI which displays human readable information indicative of the heart rate” are indefinite, because there is antecedent basis in line 7.
Re Claims 21 and 22, the limitation “the calculations” is indefinite, because it lacks antecedent basis. 
Re Claim 21, the limitations “a processor” and “a non-transitory machine-readable medium” in lines 24 are indefinite, because they have antecedent basis in line 16. It is unclear if they are referring to the same ones or different ones from ones in line 16. 
Re Claim 21, the limitation “data based on age, breed, sex” is indefinite, because a conjunction is missing in this list. 
Re Claim 21, the limitation “animal data that includes data representing normal vitals for a plurality of different animal species, data based on age, breed, sex” is indefinite, because a conjunction is missing in this list. 
Re Claims 1, 21, 25, 26, and 27, the limitation “a sensed heart rate is within the warning threshold heart rate value” is indefinite, because it is unclear what it means to be “within the … value”. A value is a single value not a range; therefore, it does not makes sense that the heart rate is within the value. Similar issues are found in claims 25, 26, and 27. 
Re Claim 22, the limitations “human readable information” in “convert the sensor data into human readable information” in line 27 and “a BPM GUI which displays human readable information indicative of the heart rate” are indefinite, because there is antecedent basis in line 8.
Re Claim 22, the limitations “a processor” and “a non-transitory machine-readable medium” in lines 24 are indefinite, because they have antecedent basis in line 16. It is unclear if they are referring to the same ones or different ones from ones in line 16. 
Re Claims 22, 24, and 29, the limitation “an acceptable high SpO2” is indefinite, because it is unclear what it means by “acceptable high SpO2”, and what the difference is between “acceptable high SpO2” and “acceptable low SpO2”. A normal SpO2 is 100 percent, so it is unclear what the maximum limit of SpO2 is. 
Re Claims 22, 24, and 29 the limitation “a sensed SpO2 is within the acceptable high SpO2 value or the acceptable low SpO2 value” is indefinite, because it is unclear what it means to be within “the … high … value” or “the … low … value”. A value is a single value not a range; therefore, it does not makes sense that the SpO2 is within the value. 

Allowable Subject Matter
Claim 1-3, 7, 8, 11-13, 16, 18, 21, 22, and 24-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, June 29, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        
/JONATHAN T KUO/Primary Examiner, Art Unit 3792